Exhibit 10.4

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED LIMITED

LIABILITY COMPANY AGREEMENT

OF DUKE ENERGY FIELD SERVICES, LLC

 

This Second Amendment to Amended and Restated Limited Liability Company
Agreement of Duke Energy Field Services, LLC (this “Amendment”), dated as of
July 29, 2004, is entered into by and between Phillips Gas Company, a Delaware
corporation (“PGC”) and Duke Energy Field Services Corporation, a Delaware
Corporation (“DEFS Holding”).

 

WHEREAS, reference is made to that certain Amended and Restated Limited
Liability Company Agreement of Duke Energy Field Services, LLC by and between
PGC and DEFS Holding dated as of March 31, 2000, as amended by that certain
First Amendment to Amended and Restated Limited Liability Company Agreement of
Duke Energy Field Services, LLC, by and among PGC, DEFS Holding, Phillips Gas
Investment Company and Duke Energy Field Services Investment Corp. (the “LLC
Agreement”) (capitalized terms used but not defined herein shall have the
meaning given thereto in the LLC Agreement); and

 

WHEREAS, the parties desire to amend the LLC Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual benefits to be derived
from this Amendment, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

  1. LLC Agreement Amendment. The LLC Agreement is hereby amended by deleting
the first sentence of Section 5.1 thereof and replacing it with the following in
its place and stead:

 

“For the period from the date hereof until the consummation of the IPO, (a) DEFS
Holding shall own and hold all of Duke’s Company Interests and (b) PGC shall own
and hold all of Phillips’ Company Interests and shall have no other assets or
liabilities.”

 

  2. Acknowledgement. Except as amended hereby, the LLC Agreement shall remain
in full force and effect as previously executed, and the Members hereby ratify
the LLC Agreement as amended hereby.

 

  3. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered (including by facsimile) to the other parties.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound, has
caused this Amendment to be duly executed and delivered on the date first set
forth above.

 

PHILLIPS GAS COMPANY

By:  

/s/ John E. Lowe

Name:

 

John E. Lowe

Title:

 

President & CEO

 

DUKE ENERGY FIELD SERVICES CORPORATION By:  

/s/ W. H. Easter III

Name:

 

W. H. Easter III

Title:

 

Chairman of the Board, President and CEO

 

2